—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 30, 1997, which denied claimant’s application to reopen a previous decision ruling that he was disqualified from receiving unemployment insurance benefits because he was suspended from his employment without pay due to misconduct.Claimant signed a stipulation admitting to violating the employer’s code of conduct and agreeing to a penalty of, inter alia, 30 days’ suspension without pay. By decision dated February 26, 1997, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits during the 30-day period because the *762suspension was due to misconduct. The Board denied claimant’s application to reopen and reconsider the February 26, 1997 decision, prompting this appeal by claimant. We affirm. Initially, our review of the record discloses no abuse of the Board’s discretion in denying claimant’s application for reconsideration of its prior decision (see, Matter of Higgins [Hudacs], 201 AD2d 810). In any event, we find substantial evidence to support the Board’s conclusions that claimant voluntarily admitted to a knowing violation of the employer’s code of conduct and that he was therefore guilty of disqualifying misconduct (see, Matter of Carr [Commissioner of Labor], 253 AD2d 931; Matter ofOlan [Ross], 60 AD2d 113, 116).Cardona, P. J., Mercure, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.